UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

wee wwe ween we ee ee eee eee eee eee eee eee ween see ee ~-X

DOROTHY BARNES and LINDA MCNAIR,
Plaintiffs,

 

Vv.

CITY OF MOUNT VERNON, CITY OF
MOUNT VERNON POLICE DEPARTMENT,
P.O. ANDRES SANCHEZ, P.O. NICHOLAS
SCIMIA, P.O. TARIQ K. HYLTON, P.O.
RICHARD J. CASTELHANO, DETECTIVE
ALLEN PATTERSON, DETECTIVE
NATASHA M. CHERON, and DETECTIVE
LINDSAY M. BRAIG,

Defendants.

= x

 

 
   

: ‘ fe
! DOCUMERT

PpOC He fg il
| DATE maD—Z] if [2 fi

Sree ned

 

ORDER OF DISMISSAL

21 CV 4217 (VB)

The Court has been advised that the parties have settled this case in principle.

Accordingly, it is hereby ORDERED that this action is dismissed without costs, and without

prejudice to the right to restore the action to the Court’s calendar, provided the application to

restore the action is made by no later than August 20, 2021. To be clear, any application to

restore the action must be filed by August 20, 2021, and any application to restore the action

filed thereafter may be denied solely on the basis that it is untimely.

All other deadlines, scheduled conferences, or other scheduled court appearances are

canceled. Any pending motions are moot.

Dated: July 6, 2021
White Plains, NY

SO ORDERED:

Vu

 

Vincent L. Briccetti
United States District Judge

 

 
